Citation Nr: 0534560	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  93-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied the veteran's claim 
of a total disability rating based on individual 
unemployability (TDIU).  

This issue was remanded by the Board in August 2003 for 
further development.  That development having been completed, 
this claim now returns before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends he is unemployable due to his service-
connected disabilities. Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities: Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16(a) (2005).

The record reflects that the appellant is service-connected 
for low back strain, at a 20 percent evaluation prior to 
October 17, 2001, and a 40 percent evaluation from October 
17, 2001, dermatophytosis pedia, tinea pedis, and tinea 
unguum, evaluated as 30 percent disabling, chronic 
conjunctivitis with pterygium evaluated as 10 percent 
disabling, hypertension evaluated as 10 percent disabling, 
and status post acute myocardial infarction, evaluated as 100 
percent disabling from September 4, 2001, to December 21, 
2001, and 10 percent disabling from January 1, 2002.  Thus 
the Board notes that the veteran had a combined rating of 60 
percent prior to September 4, 2001, a 100 percent evaluation 
from September 4, 2001, to December 31, 2001, and a 70 
percent evaluation from January 1, 2002.   Therefore, the 
veteran's combined evaluation of 70 percent from January 1, 
2002, meets the schedular requirements under 38 C.F.R. § 
4.16(a).  

The veteran has indicated that he has not worked since his 
seperation from service.  However, in addition to his 
service-connected disabilities, the veteran has several 
serious nonservice-connected disabilities, including diabetes 
and a psychiatric disorder.  Although the reports of the 
veteran's most recent VA examinations in January 2005 
indicate that the veteran is independent in self care and the 
activities of daily living, and that the veteran's heart 
condition only minimally limits his usual occupation and 
daily activities, the Board notes that the claims folder does 
not contain any specific medical opinions regarding the 
impact of the entirety of the veteran's service-connected 
disabilities, versus his nonservice-connected disabilities, 
on his employment.  On review, the Board believes that an 
examination is therefore warranted to determine whether the 
veteran is unemployable due to his service-connected 
disabilities.  See 38 C.F.R. § 3.159(c) (4) (2005).

The Board regrets the additional delay in adjudication of the 
veteran's claim that a further remand would entail; however, 
it is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, this case is REMANDED as follows:

1. The veteran should be scheduled for a 
VA examination to determine the impact of 
his service-connected disabilities (low 
back strain, dermatophytosis pedia, tinea 
pedis, and tinea unguum, chronic 
conjunctivitis with pterygium, 
hypertension, and status post acute 
myocardial infarction) on employability.  
The examiner is specifically requested to 
provide an opinion as to the extent that 
the veteran's service-connected 
disabilities interfere with his ability to 
work.  The examiner should distinguish the 
impact of the veteran's service-connected 
disabilities on employment from the impact 
of his nonservice-connected disabilities 
(to include diabetes and any psychiatric 
disability diagnosed) on employment.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail. 
The claims folder must be available for 
review in conjunction with the 
examination.

2. Upon completion of the requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the veteran's claim for 
entitlement to TDIU.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


